Exhibit 2

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “DECLARATION OF BRIAN DAVID HILL IN SUPPORT OF

DEFENDANT’S MOTION FOR STAY OF JUDGMENT PENDING APPEAL AND
ITS SUPPORTING MEMORANDUM OF LAW”

Case 1:13-cr-00435-TDS Document 193-2 Filed 09/18/19 Pane 1 of 10
Venta Fax & Voice (http/www.ventafax.com)
Transmission ticket for Fax ID: 276-790-3505

Date: 9/11/2019 Time: 11:37:43 PM

Number of pages: 6 Session duration: 4:04
Attn.: Clerk of the Court To: U.S. District Court-NCMD
Recipient's number: T1-336-332-6085 Message type: Fax

Filename: C:\ProgramData\Venta\VentaFax & Voice 6\Out\2469} {2019-09-11]_ GenError Correction: No
Fite description: Notice of Interlocutory Appeal(Emergency Fax)Signed({FAX-804-91 Resolution: 200*200 dpi
Recipient's Fax ID: Record number: 7918
Rate: 14400 bps

 

Fax Cover Page

 

Date: 9/11/2019 Time: 11:37:43 PM Pages: 6

To: U.S. District Court-NCMD

Attn.: Clerk of the Court

From: Brian David Hill

Fax ID: 276-790-3505

Read page 5, Requesting permission from Clerk's Office to file
EMERGENCY NOTICE OF APPEAL on September 11, 2019, one day
before final SRV hearing violating Defendant's constitutional rights
and creating an error of law. The hearing deprives actually innocent
man of justice. Appeal needs to be filed quickly, EMERGENCY
APPEAL.

Medical appointments, legal appointments, and court required
appointments cause for untimely filing.

QANON

RECEIPT CONFIRMATION
REQUESTED

 

URGENT

VentaFax Cover Page

 

 

 

 

 

 

 

 

 

 

Case 1:13-cr-00435-TDS Document 193-2 Filed 09/18/19 Pane 2? of 10
Venta Fax & Voice {http:/iwww.ventafax.com)
Transmission ticket for Fax ID: 276-790-3505

Date: 9/11/2019

Time: 11:32:36 PM

Number of pages: 6 Session duration: 3:59
Attn.: Clerk of the Court To: U.S. Court of Appeals for the Fourth Circuit
Recipient's number: T1-804-916-2469 Message type: Fax

Filename: C:\ProgramData\Venta\VentaFax & Voice 6\Out\2468) {2019-09-11}_GenEror Correction: No
File description: Notice of interlocutory Appeal(Emergency Fax)Signed(FAX-804-91 Resolution: 200*200 dpi

Recipient's Fax ID:

Rate: 14400 bps

Record number: 7917

 

 

Fax Cover Page

 

Date: 9/11/2019 . Time: 11:32:36 PM Pages: 6

To: U.S. Court of Appeals for the Fourth Circuit

Attn.: Clerk of the Court

From: Brian David Hill

Fax ID: 276-790-3505

Read page 5, Requesting permission from Clerk's Office to file
EMERGENCY NOTICE OF APPEAL on September 11, 2019, one day
before final SRV hearing violating Defendant's constitutional rights
and creating an error of law. The hearing deprives actually innocent
man of justice. Appeal needs to be filed quickly, EMERGENCY
APPEAL.

Medical appointments, legal appointments, and court required
appointments cause for untimely filing.

QANON

RECEIPT CONFIRMATION
REQUESTED

 

URGENT

VWentaFax Cavcr Pago

 

 

 

 

 

 

 

 

Case 1:13-cr-00435-TDS Document 193-2 Filed 09/18/19 Pane 2 of 10

 
Venta Fax & Valce (http:/Awww.ventafax.com}
Transmission ticket for Fax ID; 276-790-3505

Date: 9/11/2019

Time: 11:41:49 PM

Number of pages: 6 Session duration: 3:58
Attn.: Clerk of the Court To: U.S. District Cour-NCMD
Recipient's number: T1-336-631-5004 Message type: Fax

Filename: C:\ProgramData\Venta\VentaFax & Voice 6\Out\2469) {2019-09-11}. GenError Correction: No
File description: Notice of Interlocutery Appeal(Emergency Fax)Signed(FAX-804-91 Resolution: 200°200 dpi

Recipient's Fax ID:

Rate: 14400 bps

Record number: 7919

 

 

Fax Cover Page

 

Date: 9/11/2019 Time: 11:41:49 PM Pages: 6

To: U.S. District Court-NCMD

Attn.: Clerk of the Court

From: Brian David Hill

Fax ID: 276-790-3505

Read page 5, Requesting permission from Clerk's Office to file
EMERGENCY NOTICE OF APPEAL on September 11, 2019, one day
before final SRV hearing violating Defendant's constitutional rights
and creating an error of law. The hearing deprives actually innocent
man of justice. Appeal needs to be filed quickly, EMERGENCY
APPEAL.

Medical appointments, legal appointments, and court required
appointments cause for untimely filing.

QANON

 

URGENT

VentaFax Cover Page

 

 

 

 

 

 

Case 1:13-cr-00435-TDS Document 193-2 Filed 09/18/19 Pane 4 of 10

 
Fax Cover Page

 

Date: 9/11/2019 Time: 11:32:36 PM Pages: 6

To: U.S. Court of Appeals for the Fourth Circuit

Attn.: Clerk of the Court

From: Brian David Hill

Fax ID: 276-790-3505

Read page 5, Requesting permission from Clerk's Office to file
EMERGENCY NOTICE OF APPEAL on September 11, 2019, one day
before final SRV hearing violating Defendant's constitutional rights
and creating an error of law. The hearing deprives actually innocent
man of justice. Appeal needs to be filed quickly, EMERGENCY
APPEAL.

Medical appointments, legal appointments, and court required
appointments cause for untimely filing.

QANON

RECEIPT CONFIRMATION
REQUESTED

 

URGENT

 

 

 

 

 

 

 

VeutaFax Cover Page

Case 1:13-cr-00435-TDS Document 193-2 Filed 09/18/19 Pane 5 of 10
in the United States District Court
For the Middle District of North Carolina

)
Brian David Hill, )
Petitioner/Defendant ) Criminal Action No. 1:13-CR-435-1
)
v. ) Civil Action No, 1:17-CV-1036
: )
United States of America, }
Respondent/Plaintiff )
)
)
EMERGENCY

PETITIONER’S NOTICE OF INTERLOCUTORY APPEAL

NOW COMES the Petitioner, by and through Brian David Hill ("Brian D. Hill"),
"Petitioner", or "Hill"), that is acting pro se in this action before this Honorable
Court in the Middle District of North Carolina, and hereby respectfully moves to
file this notice of interlocutory appeal.

Notice is hereby given that Defendant/Petitioner Brian David Hill in the above
named case hereby appeal to the United Siates Court of Appeals for the Fourth
Circuit from an order (Document #183, “Order on Motion to Continue”) entered in
this action on July 23, 2019. Hill shall give a lawful excuse as to why such appeal
was filed untimely.

*See Fed. R. App. P. 3(c) for permissible ways of identifying appellants.

Hill’s lawful excuse for filing untimely (as of August 6, 2019) is of medical health
issues. Hill has had to attend a lot of medical appointments including those
mandated by Hill’s federal bond conditions requiring him to attend mental health

 

Case 1:13-cr-00435-TDS Document 193-2 Filed 09/18/19 Pane 6 of 10
appointments for Piedmont Community Services. Hill had also to attend a lot of
legal appointments for his current ongoing state appeal in Martinsville Circuit
Court Case # CR19000009-00. Hill had many appointments, some located in
Roanoke, Virginia, causing Hill to have no ability to determine if filing such an
appeal would be frivolous or worthy of attempting. Hill can provide an affidavit or _
any evidence of all such appointments fo the court if requested by the Court. Hilt
also had appointments with social security, social services for his Medicaid, and
other appointments that could not have been avoided to permit more time to file in

a timely fashion.

Also this NOTICE OF APPEAL concerns the protection of the constitutional rights
of Hill including his right to appeal in the state court before the final supervised
release revocation hearing to protect his procedural due process right to a speedy
trial. The final revocation hearing scheduled for September 12, 2019, at 2:00PM is
an error of law and violates Hill’s right to a speedy trial in his state court trial (case
# CR19000009-00) and Hill’s right to the appeal in the Martinsville Circuit Court
in connection with the Supervised Release Violation (“SRV”). The hearing the day
thereafter violates Brian’s right to participate in his state criminal case appeal
process, violates his speedy trial rights, violates his right to cross examine the
witnesses in his state case, his right to prove that he is actually innocent (legally
innocent) of his state charge which is cause for such SRV petition for revocation,
and is a unconstitutional error of law and an abuse of discretion. This appeal needs
to be accepted and filed to protect Hill’s due process rights being deprived by the
final SRV hearing that is scheduled for the next day. This state case concerns the
actual innocence of Brian David Hill (case # CR19000009-00) and any attempt to
revoke his supervised release over a state charge that Hill is actually innocent of is

cruel and unusual.punishment, creates a legal system that punishes probationers or

 

Case 1:13-cr-00435-TDS Document 193-2 Filed 09/18/19 Pane 7 of 10
any criminal defendants for any charges that they are legally innocent of, and is in
contradiction to Congress’s intent when the United States Probation statute was
created. Congress never intended to create Federal Probation with an intent to
revoke probation of anybody accused of a crime that they are actually innocent of
(legal innocence is actual innocence). This creates a precedent where any criminal
defendant that makes any enemies within the Government or Law Enforcement
could face harassment by fake criminal charges and then probation can be revoked
based on fake or wrongful criminal charges. Congress never intended for Federal
Probation to be used as a mechanism to revoke those who were accused of

violating a federal, state, or local law but was actually innocent of such charge.

Respectfully filed with the Court, this the 11th day of September; 2019.

Respectfully submitted,
Bopp i

Keupe UT

Et Seco

 

Lf Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

Brian asks Donald Trump for a full pardon of innocence, asks Qanon for help
Make America Great Again

Petitioner also requests with the Court that a copy of this pleading be served upon
the Government as stated in 28 U.S.C. § 1915(d), that “The officers of the court

 

Case 1:13-cr-00435-TDS Document 193-2 Filed 09/18/19 Pane 8 of 10
shall issue and serve all process, and preform all duties in such cases. Witnesses
shall attend as in other cases. and the same remedies shail be available as are

provided for by law in other cases”. Petitioner requests that copies be served with
the U.S. Attorney office of Greensboro, NC via CM/ECF Notice of Electronic
Filing ("NEF") email, by facsimile if the Government consents, or upon U.S. Mail.
Thank You!

 

CERTIFICATE OF SERVICE

Petitioner hereby certifies that on September 11, 2019, service was made by
emergency faxing (with cover sheet asking for permission to file emergency notice
of appeal by facsimile) the original of the foregoing:

EMERGENCY "PETITIONER’S NOTICE OF INTERLOCUTORY APPEAL"

Addressed to the Clerk of the Court in the United States Court of Appeals for the
Fourth Circuit, Lewis F. Powell, Jr. United States Courthouse Annex 1100 East
Main Street, Suite 501, Richmond, VA 23219-3517.

Then pursuant to 28 U.S.C. §1915(d), Petitioner requests that the Clerk of the
Court move to electronically file the foregoing using the CMIECF system which
will send notification of such filing to the following parties to be served in this
action:

Anand Prakash Ramaswamy
US. Attorney Office
Civil Case # 1:17 -cv-1036

 

Angela Hewlett Miller
U.S. Attorney Office
Civil Case # 1: 17 -cv-1036

 
  

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
Anand.Ramaswamy(@usdoj.gov

 
    

 

angela. miller@usdoj.gov

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401

 

This is pursuant to Petitioner's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to

serve process with all parties.

 

Case 1:13-cr-00435-TDS Document 193-2 Filed 09/18/19 Pane 9 of 10
 

Respectfully submitted,

 

 

Date of signing: Br ian All
}
; i 4 MAGI Signed
Seplember fe 207 Brian D. Hill (Pro Se)
‘ 310 Forest Street, Apartment |
Martinsville, Virginia 24112

Phone #: (276) 790-3505

JSWG.O.

I stand with QANON/Donald-Trump — Drain
the Swamp
Make America Great Again

     
    

 

 

 

 

Request to the Clerk for permission to file via Fax since this is an emergency
notice of appeal and reasonable lawful excuse is that this notice of appeal should
be filed prior to the final hearing scheduled on September 12, 2019 at 2:00PM as
this appeal concerns fundamenta! procedural due process and other constitutional
rights at stake in this case.

 

Case 1:13-cr-00435-TDS Document 193-2 Filed 09/18/19 Pane 10 of 10
